Citation Nr: 0027047	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to service connection for schizophrenia.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The appellant was a member of the Army National Guard from 
April 1977 to September 1979.  He was on active duty for 
training from July 1977 to October 1977 and from May 26, 1979 
to June 9, 1979.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in April 1997 which found that new and material evidence had 
not been presented to reopen the appellant's claim for 
service connection for schizophrenia.  

Service connection for a nervous condition was previously 
denied by a rating decision in December 1979.  

By a decision in September 1999, the Board determined that 
new and material evidence had been presented and reopened the 
claim.  The Board also found that the appellant's claim was 
well grounded and Remanded the case for the RO to consider 
the claim on the basis of all the evidence of record.  


FINDINGS OF FACT

1.  The evidence shows that the appellant's schizophrenia 
pre-existed his period of active duty for training that began 
in May 1979.  

2.  The medical evidence shows that the appellant's 
schizophrenia did not increase in disability during service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(2), (24), 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Private medical records show that the appellant was 
hospitalized at Northampton State Hospital in August 1978 and 
January 1979 through March 1979 for treatment of 
schizophrenia.  The records from Northampton State Hospital 
show that on admission in August 1978 he was extremely 
agitated, had episodes of being over-talkative and wandering 
around the yard in a restless manner.  During the 
hospitalization he became very depressed and extremely 
emotionally labile, screaming hysterically, wanting to die.  
After several days of medication, his condition improved.  
Records of the January 1979 hospitalization indicate that the 
appellant was emotionally labile, alternating between being a 
"model patient" one minute and being agitated, hostile, and 
obstinate the next.  There were no hallucinations or 
delusions noted, however.  

The service records indicate that the appellant had a period 
of active duty for training with the Massachusetts National 
Guard beginning May 26, 1979.  On June 3, 1979, while on 
duty, he was found to be disoriented, with unstable memory 
and cognition and was admitted to a private hospital for 
psychiatric treatment.  By the time he was discharged from 
the hospital, he had become oriented to time and place, but 
still had some residual illness.  He was transferred to 
Walter Reed Army Medical Center (WRAMC) for further 
treatment.  The report of a Medical Board evaluation in June 
1979, prepared during the appellant's hospitalization at 
WRAMC, notes that he had had multiple psychiatric 
hospitalizations and that he had been an inpatient at a state 
facility "a few times" for psychiatric treatment, 
"thinking I was God;" he stated that he was given 
medication at that time, but could not recall the name.  The 
report indicates that the appellant's condition was 
unimproved over that at the time of hospital admission.  

In August 1979, the appellant was transferred to a VA 
facility for further psychiatric care.  Following hospital 
discharge in September 1979, he received VA outpatient 
psychiatric treatment.  An outpatient report in October 1979 
states that the appellant then seemed to realize that he 
needed medication, whereas he was "unenthusiastic" about 
taking medication during the earlier private 
hospitalizations.  

Also of record are additional records of the VA psychiatric 
hospitalization from August to September 1979, as well as 
periodic follow-up mental health clinic visits through 
January 1981.  

A rating decision in December 1979 denied service connection 
for a nervous condition on the basis that the appellant's 
schizophrenia pre-existed active duty for training in May and 
June 1979 and was not permanently aggravated during that 
period of service.  The RO found that the appellant's 
psychotic episode in June 1979 was considered an exacerbation 
of the pre-existing condition.  The appellant was notified of 
that determination and did not appeal.  

In May 1997, a private physician wrote that the appellant was 
being seen on a regular basis for treatment of paranoid 
schizophrenia.  It was noted that he was taking medication, 
but that his condition remained tenuous.  

The appellant also submitted a copy of a Military Pay Voucher 
for the period of his active duty for training in 1979.  That 
form was previously of record and was considered in the 
December 1979 rating decision.  

By a decision in September 1999, the Board found that new and 
material evidence had been presented and that the appellant's 
claim was reopened.  The Board also found that the claim was 
well grounded and Remanded the case for further development 
of the record, to include obtaining an opinion by a 
psychiatrist as to whether it is at least as likely as not 
that there was an increase in the underlying pathology of the 
appellant's schizophrenia, as opposed to a temporary flare-up 
or exacerbation, during the period of active duty for 
training from May 26, 1979, to June 9, 1979.  

Pursuant to the Remand, the RO obtained reports of private 
counseling from July 1999 to January 2000.  Those records 
reflect only current treatment for the appellant's 
psychiatric disorder.  No examiner commented on the severity 
of his psychiatric disorder during service.  

A psychiatric examination was conducted in June 2000.  That 
psychiatrist indicated that he had reviewed all of the 
appellant's records, including those dated prior to and 
during his period of active service.  After a detailed 
exposition and discussion of the evidence, the examiner 
commented:  

Certainly the stress of basic training and the 
military environment could precipitate a psychotic 
episode in someone that is predisposed, or could 
worsen a psychotic process of someone who is 
already psychotic.  I believe that the consensus of 
the psychiatric profession at present would be that 
the underlying pathology of schizophrenia would not 
be worsened by such an experience, even if a 
particular psychotic episode were precipitated by 
stress.  There are some who believe that an 
extended period of psychosis can lead to permanent 
personality damage, that perhaps could have been 
avoided by rapid treatment and avoidance of the 
psychotic process.  I subscribe to this believe 
[sic], but it is not at all clear that that would 
describe what has happened to this client.  

The evidence would suggest that he was already 
having severe difficulty prior to entering the 
service, with several hospitalizations, erratic and 
violent behavior, and significant evidence of at 
least a manic state if not a frankly psychotic 
state.  Given the description of his behavior in 
January of 1979, it is remarkable that he got 
through basic training without decompensating 
earlier.  If, as he claims, he served most of the 
year after being hospitalized, one could make the 
case that the military environment that forced him 
to take his medications appropriately actually 
benefited him rather than harmed him.  

I do not think a case can be made that there was a 
fundamental worsening of his schizophrenia as a 
result of his period in the service.  Whether the 
appropriate diagnosis is schizophrenia, 
schizoaffective disorder, or bipolar disorder ... I 
believe his underlying psychopathology was not 
severely affected by his military experience.  The 
history would suggest that he would have had a 
substantially similar course even if he had not 
enrolled in the Army.  

Analysis

The Board finds that the appellant has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the appellant in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  Once it has been shown that a claimant with 
peacetime service meets the criteria of § 101(24), service 
connection may be established for the condition, unless the 
disability is a result of his own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 1131 (West 1991).  

In this case, it has not previously been determined that the 
appellant, who served only on active duty for training and 
inactive duty training, was disabled from a disease or injury 
incurred or aggravated in line of duty during any period of 
active duty for training or that he was disabled from an 
injury incurred or aggravated in line of duty during a period 
of inactive duty training.  

Therefore, at the outset, the appellant is not a veteran for 
purposes of establishing entitlement to VA compensation 
benefits.  

The law provides for certain presumptions that are 
potentially pertinent to claims for service connection.  
However, because the appellant is not a veteran and did not 
have at least 6 months of active service, he may not be 
presumed to have been in sound condition at the time of 
service entry.  See 38 U.S.C.A. § 1132.  Further, because he 
is not a veteran, it cannot be presumed that a pre-existing 
injury or disease was aggravated by active military service, 
where there is an increase in disability during such service.  
See 38 C.F.R. § 3.306.  Accordingly, it must be shown only by 
a preponderance of the evidence that a claimed condition 
pre-existed service.  No presumption of aggravation applies.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that temporary flare-ups of a disorder do 
not constitute aggravation if there is no increase in the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).  

The evidence in this case clearly shows that the appellant's 
psychiatric disorder pre-existed his period of active duty 
for training during the summer of 1979.  The record contains 
reports of at least two psychiatric hospitalizations in 1978 
and early 1979.  The appellant does not dispute this fact.  
The service medical records do not contain an entrance 
examination for his period of annual training with the 
National Guard.  However, the Board finds that the record 
contains clear evidence that the psychiatric disorder for 
which he was hospitalized in June 1979 pre-existed that 
period of active duty for training.  

Therefore, the question becomes whether or not the 
appellant's psychiatric disorder was aggravated by service.  
The appellant argues, essentially, that his schizophrenia 
showed a marked increase during his period of active duty for 
training in 1979.  

The treatment records dated since 1997 refer only to the 
condition of the appellant's psychiatric disorder at the time 
of the treatment and make no mention of the severity of the 
disorder during the 1970s or early 1980s.  Therefore, in 
order to determine whether the psychiatric disorder increased 
in severity during the appellant's period of active duty for 
training, the Board must examine the medical evidence 
developed during that period, the report of the June 2000 VA 
psychiatric examiner, and the appellant's statements.  

The appellant has argued that he was discharged from service 
because of his psychiatric disorder having been incurred in 
the line of duty.  In support of his argument, he has 
submitted a copy of a military pay voucher which states that 
he "was disabled from perf[ormance] of his military duties 
during the period of 10 June 79 to 10 Aug 79 while engaged in 
Annual Training -79. ... Which was found to be in the [line of 
duty] and which finding was approved 25 Oct 1979 by NGB."  

There is no question that the appellant was hospitalized in 
June 1979 for psychiatric treatment during his period of 
active duty for training.  He was transferred to Walter Reed 
Army Medical Center and eventually to a VA facility for 
further evaluation and treatment.  The symptoms that led to 
his initial hospitalization during that period of active duty 
for training apparently did occur "in the line of duty" 
(although some service records indicate that the disorder was 
not incurred in the line of duty) and his psychiatric 
disorder may well have eventually led to his being discharged 
from the National Guard.  Those findings, however, are not 
determinative of the issue on appeal.  In order to establish 
service connection, the evidence must show that the disorder 
underwent an increase in disability during service.  That 
determination requires an analysis primarily of the medical 
evidence, since lay evidence is not competent evidence to 
establish a medical diagnosis.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992).  

The record clearly shows that the appellant had significant 
psychiatric symptomatology during at least the several months 
prior to the period of active duty for training beginning in 
June 1979 and that that symptomatology required 
hospitalization on at least two occasions.  Although his 
psychiatric symptoms may have abated somewhat prior to his 
participation in active duty for training in June 1979, the 
symptoms recurred during that period of service.  

As to whether or not that recurrence constituted an 
"increase in disability," the service medical records 
contain the report of a social worker in June 1979, which 
described the appellant's psychosocial problems prior to 
service, including his "marginal adjustment" for the 3 
years just prior to service, with periodic excessive drinking 
and drug abuse, and his hospitalizations at Northampton 
pursuant to court orders.  It was noted that, since his last 
term of inpatient care, the appellant had been followed as an 
outpatient, had been poorly compliant with medication, and 
had continued excessive drinking right up until he left for 
his annual training in May 1979.  The report of the 
proceedings of a Medical Board in July 1979 notes that the 
appellant's psychiatric condition was unimproved over that at 
the time of his hospitalization in June 1979.  The report 
contains the findings that the condition was not incurred in 
the line of duty, but rather existed prior to service, and 
that the disorder was not aggravated by service.  

The VA psychiatrist who evaluated the appellant and analyzed 
the record in detail in June 2000 concluded that he did not 
think that there was a fundamental increase in the veteran's 
schizophrenia during the noted period of active duty for 
training, but rather that his psychiatric course would have 
been the same, even without his having been in service.  
Essentially, the examiner stated that the symptomatology 
exhibited in service was part of the natural course of the 
disorder.  

The Board is unable to identify any medical evidence to 
support the conclusion that the appellant's schizophrenia 
increased in disability-or was aggravated-during his period 
of active duty for training.  Moreover, there is affirmative 
evidence that the psychiatric disorder did not increase in 
disability during service, but that symptomatology exhibited 
therein constituted merely an exacerbation or temporary 
flare-up of the condition.  As noted above, such a temporary 
flare-up does not amount to aggravation.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the appellant's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, the Board finds that the appellant's schizophrenia 
pre-existed his period of active duty for training beginning 
in May 1979 and that there was no increase in the underlying 
disability during that period of service.  Accordingly, the 
Board concludes that the appellant's pre-existing 
schizophrenia was not aggravated by service.  38 U.S.C.A. 
§ 101(24).  


ORDER

Service connection for schizophrenia is denied.  


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals


 

